Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered August 14, 1992, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
We find a triable issue of fact as to whether appellant’s vehicle made impact with plaintiff’s van, precluding summary judgment in this negligence action (see, Andre v Pomeroy, 35 NY2d 361, 364-365), and note that neither side submitted admissible documentary evidence in support of their respective positions (see, Canty v New York City Health & Hosps. Corp., 158 AD2d 271, 272 [police report]; Rue v Stokes, 191 AD2d 245 [MV-104]). Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.